Title: To Alexander Hamilton from Daniel Jackson, 21 January 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport Jany. 21st 1800—
          
          I enclose you a copy of a letter from the Surgeons Mate, in this place to me, and as there is several Sold now sick. I have desired him to tarry untill  there is another appointed, and sent in his place,  which he declines, and I expect he will leave the service as soon as he receives his resignation. I wish  there may be another ordered for this place as soon as possible, as it will  be attended with great expence to Government to be obliged to apply to the Physicians in Town.
          If there is not one appointed Water Hunewill  of Watertown has been recommended, and I think will  do honour to his profession, and to such an appointment.
          Sir I am, with great consideration yr. obt. & huml. Sert
          
            Daniel Jackson
          
          Major Genl. Hamilton New York—
        